NUMBER 13-17-00659-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


TEXAS DEPARTMENT OF
PUBLIC SAFETY,                                                                  Appellant,

                                             v.

LEROY TORRES,                                                                    Appellee.


                On appeal from the County Court at Law No. 1
                         of Nueces County, Texas.


                 MEMORANDUM OPINION ON REMAND

Before Chief Justice Contreras and Justices Benavides and Longoria
   Memorandum Opinion on Remand by Chief Justice Contreras

       This cause is on remand from the United States Supreme Court. Appellant, the

Texas Department of Public Safety (DPS), argues by one issue that the trial court erred

by denying its plea to the jurisdiction in a suit brought by appellee Leroy Torres. We affirm.

       On original submission in 2018, we sustained DPS’s issue, reversed the trial
court’s judgment, and rendered judgment granting DPS’s plea to the jurisdiction. Tex.

Dep’t of Pub. Safety v. Torres, 583 S.W.3d 221, 232 (Tex. App.—Corpus Christi–

Edinburg 2018, pet. denied) (concluding that “DPS’s immunity to Torres’s suit has not

been validly abrogated by Congress or waived by the Texas Legislature”), rev’d, 142 S.

Ct. 2455 (2022). After granting Torres’s petition for writ of certiorari, the United States

Supreme Court reversed our ruling in a 5–4 decision. 142 S. Ct. at 2460–69. The majority

noted that, in 2021, the Court redefined the test for when a state’s sovereign immunity is

validly abrogated by Congress. Id. at 2463 (“PennEast defined the test for structural

waiver as whether the federal power at issue is ‘complete in itself, and the States

consented to the exercise of that power—in its entirety—in the plan of the

Convention.’ . . . Where that is so, the States implicitly agreed that their sovereignty

‘would yield to that of the Federal Government “so far as is necessary to the enjoyment

of the powers conferred upon it by the Constitution.”’” (quoting PennEast Pipeline Co.,

LLC v. New Jersey, 141 S. Ct. 2244, 2263 (2021))); see id. at 2469 (Kagan, J., concurring)

(noting that PennEast “[u]s[ed] a new test” and “thus compels today’s result”). Employing

this newly-developed standard, the majority concluded that, “as part of the plan of the

Convention, the States waived their immunity under Congress’ Article I power ‘[t]o raise

and support Armies’ and ‘provide and maintain a Navy’”; therefore, “Texas courts may not

enforce contrary state laws to block” suits—such as Torres’s—which are brought under

federal legislation enacted pursuant to those powers. Id. at 2466 (quoting U.S. CONST.

art. I, § 8, cls. 12–13). The Court remanded the case to us for further proceedings not

inconsistent with its opinion. Id. at 2469.

       The United States Supreme Court’s decision is dispositive of this appeal. Because



                                              2
Texas’s sovereign immunity is waived as to suits authorized by Congress pursuant to its

Article I war powers, the trial court properly denied DPS’s plea to the jurisdiction. We

overrule DPS’s issue and affirm the trial court’s judgment.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
11th day of August, 2022.




                                            3